UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ADVANCED ANALYTICS, INC.,

                             Plaintiff,

       against
                                                     CIVIL ACTION NO.: 04 Civ. 3531 (LTS) (SLC)

                                                                 OPINION & ORDER
CITIGROUP GLOBAL MARKETS, INC., et al.,

                             Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Before the Court is the application of Defendants Citigroup Global Markets, Inc. and Yield

Book, Inc. (“Defendants”) for an Award of Expenses Pursuant to the Court’s Partial Grant of

Motion to Strike the Fourth Declaration of Jianqing Fan (the “Application”). (ECF No. 242). For

the reasons set forth below, Defendants’ Application is GRANTED in part and DENIED in part.

                                          BACKGROUND

       Given this action’s lengthy history, the Court assumes the reader’s familiarity with the

background of this case and references only facts necessary to explain this opinion.           A

comprehensive recitation of the events giving rise to this action is set forth in the Honorable

Henry B. Pitman’s Opinion and Order dated March 26, 2014 granting Defendants’ motion for

expenses. (ECF No. 235).

       This action has been pending for over fifteen years and stems from the allegations of

Advanced Analytics, Inc. (“AAI”) that Defendants misappropriated AAI’s sequences of numbers

used to aid in pricing mortgage-backed securities and incorporated them into Defendants’

software, the Yield Book, or used them to create new sequences for use in the Yield Book. (ECF
No. 235 at 3). In January 2012, Magistrate Judge Pitman set a revised discovery schedule ordering

the submission of AAI’s expert disclosures by May 17, 2012 and completion of all discovery by

July 17, 2012; he also admonished the parties to raise discovery disputes promptly. (Id.). Despite

these instructions, on July 18, 2012, AAI attempted to submit a “reply expert report from Dr.

Jinqing Fan,” past the May 17, 2012 deadline (the “Fan Reply”). (Id. at 3–4). (See July 18, 2012

Disc. Conf. Tr., ECF No. 226 at 121, 146–49). Defendants moved to strike the Fan Reply as

untimely and not constituting “a proper ‘reply,’ because it contained new information and

opinions that were not within the scope of either parties’ prior expert disclosures.” (Id. at 4).

Magistrate Judge Pitman issued an Order granting Defendants’ motion (ECF No. 174), AAI

objected, and on February 8, 2013, the Honorable Laura T. Swain, United States District Judge,

overruled AAI’s objections. (ECF No. 214).

       The parties then briefed Defendants’ “motion for summary judgment and their Rule

702/Daubert motion to exclude Dr. Fan’s initial report and testimony based on that report.” (ECF

No. 235 at 5). AAI’s “opposition to both motions included the Fourth Fan” Declaration, which

incorporated by reference and relied on the entire previously stricken Fan Reply (the “Fourth Fan

Declaration”). (Id.at 6). On June 10, 2013, Defendants requested a conference for their

“anticipated motion to strike the Fourth Fan [Declaration] on the grounds that it was untimely

and contained entirely new bases for AAI’s claims.” (Id.). On June 17, 2013, AAI requested a

conference for its “anticipated motion for sanctions against defendants . . . based on allegations

of discovery misconduct set forth in the Fourth Fan [Declaration].” (Id.). AAI sought to use the

Fourth Fan Declaration in support of its motion for sanctions. (Id. at 15). On June 19, 2013,

Magistrate Judge Pitman “directed the parties to complete their briefing on Defendants’ motion


                                                2
to strike the Fourth Fan [Declaration] and . . . deferred consideration of AAI’s contemplated

motion for sanctions until the dispute concerning the Fourth Fan [Declaration] was resolved.”

(Id. at 7).

        On July 10, 2013, “pursuant to Rules 16, 26, and 37 of the Federal Rules of Civil

Procedure,” Defendants moved to strike the Fourth Fan Declaration, to “exclude Dr. Fan’s 2007

Report and testimony concerning the opinions set forth in that report,” and for an award of “their

expenses, including attorney’s fees and costs, incurred in connection with” the motion. (ECF No.

235 at 1–2).

        On March 26, 2014, Magistrate Judge Pitman held that AAI was precluded from using the

Fourth Fan Declaration to oppose Defendants’ motion summary judgment “or in connection with

any other dispute involving the merits of the claims and defenses” because it was “untimely

under [his] scheduling Order and was served in violation of Rule 26(a)(2),” and went “beyond Dr.

Fan’s timely produced expert disclosures.” (ECF No. 235 at 16, 23, 30–31). Magistrate Judge

Pitman also held that AAI could use “section G, ¶¶ 257–73” of the Fourth Fan Declaration to

respond to “Defendants’ rule 702/Daubert motion,” but “[g]iven the age of this matter, the fact

that the Fourth Fan [Declaration] does not rely on information first produced after the close of

discovery, [his] admonition in January 2012 that discovery disputes be raised promptly and the

almost year-long gap between the close of discovery and the earliest date on which a sanctions

motion could possibly have been made,” AAI could not use the Fourth Fan Declaration in support

of its motion for sanctions. (Id. at 32, 34, 36). Accordingly, Magistrate Judge Pitman found that

Defendants are “entitled to recover some of their attorney’s fees and costs” but only half of “the




                                                3
fees and costs incurred in making” their motion “as a result of AAI’s failure to comply with the

Scheduling Order and Rule 26(a)(2).” (Id. at 36–37).

       Magistrate Judge Pitman ordered Defendants to submit their Application within 20 days

of his order with AAI’s response due 20 days thereafter. (ECF No. 235 at 38). Defendants timely

submitted their Application under seal requesting an award of $91,246.55 (ECF No. 242 ¶6), and

AAI timely submitted their response under seal. (ECF No. 246).

                                        LEGAL STANDARD

       Under Federal Rule of Civil Procedure 16(f)(2), “in addition to or instead of sanctions, the

court may award ‘reasonable expenses — including attorney’s fees — incurred because of

noncompliance with this rule, unless the noncompliance was substantially justified or other

circumstances made an award of expenses unjust.’” Tessemae’s LLC v. Atlantis Capital LLC, No.

18 Civ. 4902 (KHP), 2019 WL 2635956, at *2 (S.D.N.Y. June 27, 2019) (quoting Fed. R. Civ.

P. 16(f)(2)). Under the law of this Circuit, identical language in Rule 37 of the Federal Rules of

Civil Procedure imposes on the disobedient party the “burden to show that his failure is justified

or that special circumstances make an award of expenses unjust.” Id. at *3 (internal citation

omitted). The prevailing party is also entitled to costs, including “reasonable out-of-pocket

expenses incurred by attorneys and ordinarily charged to their clients.” Kreisler v. Second

Avenue Diner Corp., No. 10 Civ. 7592 RJS), 2013 WL 3965247, at *2 (S.D.N.Y. July 31, 2013)

(internal citation omitted).

       The district court has broad discretion to determine the amount to be awarded. Vincent

v. Comm’r of Soc. Sec., 651 F.3d 299, 307 (2d Cir. 2011). In Arbor Hill Concerned Citizens

Neighborhood Ass’n. v. Cnty. of Albany, 522 F.3d 182 (2d Cir. 2008), the Second Circuit articulated


                                                4
the method for calculating reasonable attorney’s fees: a reasonable hourly rate multiplied by a

reasonable number of hours extended on the work constitutes the “presumptively reasonable

fee,” also known as the “lodestar.” Kreisler, 2013 WL 3965247, at *1. A court using the lodestar

method sets the lodestar, then considers “whether, in light of variables such as the difficulty of

the case, it should adjust the lodestar before settling on the reasonable fee.” Arbor Hill, 522 F.3d

at 187.

          To aid in the court’s analysis, a fee application should be supported by “contemporaneous

time records” relaying the rates charged and hours worked by each attorney. N.Y. State Ass’n

for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1154 (2d Cir. 1983). The attorneys “should

maintain billing time records in a manner that will enable a reviewing court to identify distinct

claims.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983); see Themis Capital v. Democratic

Republic of Congo, No. 09 Civ. 1652 (PAE), 2014 WL 4379100, at *7 (S.D.N.Y. Sept. 4, 2014)

(reducing hours by twenty percent for “impermissibly broad” block billing). A court should look

at the “nature of the legal matter and context of the fee award in considering the reasonable rate

and reasonable time spent on the matter.” Tessemae’s LLC, 2019 WL 2635956, at *3.

          To determine the hourly rate, a court considers “what a reasonable, paying client would

be willing to pay, given that such a party wishes to spend the minimum necessary to litigate the

case effectively.” Bergerson v. N.Y. State Office of Mental Health, Cent. N.Y. Psychiatric Ctr., 652

F.3d 277, 289–90 (2d Cir. 2011) (internal citation omitted). In addition, the Second Circuit has a

“forum rule” requiring the use of “hourly rates employed in the district in which the reviewing

court sits in calculating the presumptively reasonable fee.” Id. at 289 (internal citation omitted).

The court’s determination of the reasonable hourly rate is aided by the rate “prevailing in the


                                                  5
community for similar services by lawyers of reasonably comparable skill, experience and

reputation.” Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984). “Courts in this District have

determined that hourly rates ranging from $250 to $1,260 per hour, for attorneys’ work on a

commercial litigation matter were reasonable” depending on complexity, experience, and skill

required. Tessemae’s LLC, 2019 WL 2635956, at *4 (collecting cases). The court may adjust base

hourly rates to account for case specific variables such as the complexity of the issues and

attorneys’ experiences. See MSC Mediterranean Shipping Co. Holding S.A. v. Forsyth Kowancki

LLC, No. 16 Civ. 8103 (LGS), 2017 WL 1194372, at *3 (S.D.N.Y. Mar. 30, 2017) (adjusting fees based

on case specific matters).

       To determine the reasonable number of hours worked, the court should strike a balance

“between principles of thoroughness and efficiency.” LCS Grp. LLC v. Shire LLC, 383 F. Supp. 3d

274, 280 (S.D.N.Y. 2019). The court must examine the amount of time spent on each task and

decide “how much of that time was reasonably expended given the scope and complexity of the

litigation.” Pichardo v. C.R. Bard, Inc., No. 09 Civ. 7653 (SHS), 2015 WL 13784565, at *4 (S.D.N.Y.

Jan. 26, 2015) (internal citation omitted). The court should also consider the number of attorneys

involved. Tessemae’s LLC, 2019 WL 2635956, at *5. The court can rely on “its own familiarity

with the case, as well as its experience with the parties’ evidentiary submissions and arguments.”

Kreisler, 2013 WL 3965247, at *3. Time spent preparing a fee application may be awarded. See

Dorchester Fin. Holdings Corp. v. Banco BRJ, S.A., No. 11 Civ. 1529 (KMW) (KNF), 2015 WL

1062327, at *3 (S.D.N.Y. Mar. 3, 2015).

       The court may reduce the hours spent on the litigation to exclude excessive, redundant,

or otherwise unnecessary time. Kirsch v. Fleet St., Ltd., 148 F.3d 149, 173 (2d Cir. 1998) (citing


                                                6
Hensley, 461 U.S. at 434); see LCS Grp. LLC, 383 F. Supp. 3d at 281 (“A court may apply an across-

the-board reduction to effectuate the reasonable imposition of fees.”); see MSC Mediterranean

Shipping Co. Holding S.A., 2017 WL 1194372, at *3 (reducing fees for an unopposed motion for

default judgment in a breach of contract case; excluding a senior partner’s time because “the

matter did not warrant the involvement of two senior partners”; and cutting paralegal’s time in

half); see also Pichardo, 2015 WL 13784565, at *7 (reducing attorneys’ hours by forty percent

because the recorded time addressed only one relevant issue).

       Ultimately, “[t]he essential goal in shifting fess (to either party) is to do rough justice, not

to achieve auditing perfection.” Fox v. Vice, 563 U.S. 826, 838 (2011).

                                            DISCUSSION

             I.   Determining the Aggregate Amount

       In the Application, Defendants request an “aggregate amount of $182,493.09 of fees . . .

incurred by Defendants ‘as a result of AAI’s failure to comply with the Scheduling Order and Rule

26(a)(2).” (ECF No. 242 ¶6) (quoting Magistrate Judge Pitman’s Mar. 26, 2014 Order at ECF No.

235.) They argue they are “entitled to reimbursement of one-half of this amount, or $91,246.55.”

(Id.). Defendants split their aggregate fees into four categories: time spent (i) preparing and

filing their motion to strike the Fourth Fan Declaration and reply in support of the motion; (ii)

corresponding with the Court about their anticipated motion to strike the Fourth Fan Declaration

and associated briefing schedule, and preparing an opposition to AAI’s motion for

reconsideration of the briefing schedule; (iii) redacting and performing other review and analysis

of the Fourth Fan Declaration; and (iv) preparing the Application. (Id. at 2–4). Defendants attach




                                                  7
corresponding diary entries as exhibits detailing each individual timekeeper’s work in that

category. (Id. Exs. A–D).

       AAI requests that the Court deduct $12,663.59 incurred in “Redacting and Performing

Other Review and Analysis of the Fourth Fan [Declaration].” (ECF No. 246 at 4). AAI argues that

Section G of the Fourth Fan Declaration, the section that Magistrate Judge Pitman permitted AAI

use in its opposition to Defendants’ “Rule 702/Daubert motion,” referenced and can only be

understood in conjunction with other sections of the Fourth Fan Declaration. (ECF No. 246).

Therefore, Defendants had to “address virtually the entirety” of the Fourth Fan Declaration in

connection with that motion, negating the fees and costs associated with “analyzing or

redacting” the same document. (Id. at 3). AAI also argues that Defendants needed to “analyze

and redact” the Fourth Fan Declaration “notwithstanding, the Order’s direction that [it] may not

be used for merits purposes on Defendants’ motion for summary judgment.” (Id. at 4). AAI’s

argument is unpersuasive because Defendants were awarded attorney’s fees as a sanction

against AAI for its failure to comply, not as compensation to their attorneys for services rendered.

Tessemae’s LLC, 2019 WL 2635956, at *5.

       The Court does, however, reduce the aggregate amount of Defendants’ fees based on its

familiarity with this litigation, review of the record, and to effectuate the reasonable imposition

of fees. Tessemae’s LLC, 2019 WL 2635956, at *5; LCS Grp. LLC, 383 F. Supp. 3d at 281.

Magistrate Judge Pitman found that Defendants are entitled to recover half of “the fees and costs

incurred in making” their motion. (ECF No. 235 at 36). Later in the same order, he wrote that

Defendants shall be reimbursed for one-half of expenses incurred “as a result of AAI’s failure to

comply with the Scheduling Order and Rule 26(a)(2).” (Id. at 37). Defendants argue these phrases


                                                 8
mean that AAI should reimburse them for fees and expenses beyond what was expended for the

motion. The Court does not interpret Magistrate Judge Pitman’s statement the same way,

particularly because in the following sentence, he directed “Defendants’ counsel to submit a

sworn statement, with supporting documentation, regarding the costs and fees associated with

the present motion and justifying the hourly rates.” (Id.) (emphasis added). Therefore, only the

costs and fees associated with the motion for expenses, not all expenses and fees associated with

AAI’s failure, should be included in the aggregate number to be used as a starting point.

       Defendants seem to recognize this limit because, in a footnote, they state that if “the

Court intended to limit Defendants’ recovery to one-half of all expenses incurred only in

connection with making the motion to strike . . . then the Defendants would be entitled to

recover” $51,879.94, “which excludes work done in reviewing the Fourth Fan Declaration,

apprising the Court of the intended Motion to Strike and negotiating a briefing schedule, and

preparing the instant fee application.” (ECF No. 242 at 6 n.4).

       Accordingly, the Court finds that as a starting point, Defendants are entitled to, at most,

one-half of the $103,759.88 attorney’s fees and costs incurred in preparing and filing their motion

to strike and reply in support of the motion. Vincent, 651 F.3d at 307. In addition, as a corollary

to their motion to strike and reply in support, the Court also finds that as a starting point,

Defendants are entitled to, at most, one-half of the $11,542.58 attorney’s fees and costs incurred

in preparing the Application. Dorchester Fin. Holdings Corp., 2015 WL 1062327, at *3.

             II.   Hourly Rates

       Defendants’ counsel, Cleary Gottlieb Steen & Hamilton LLP (“Cleary”), states that the fees

from June 2013 through August 2013 were invoiced to Defendants and paid in full. (ECF No. 242


                                                9
at 4). Cleary argues that its hourly rates are “customary for the legal market in which [it] serves

its clients, including Defendants.” (Id.). Cleary also provides that it discounted the bill by fifteen

percent. (Id.). Cleary submitted contemporaneous time records, describing each timekeeper’s

task, the date of the specified task, and the time expended on each task. (Id., Exs. A, D).

        Specific to preparing the motion to strike and reply in support of the motion, Cleary lists

ten timekeepers: (i) two partners, Christopher Moore at $810 per hour and Jennifer Kennedy

Park at $725 per hour; (ii) one managing attorney, Richard Conza at $605 per hour; (iii) five

associates, Nathaniel Jedrey at $475 per hour; and Nicholas Fung, Jennifer McArdle, Catherine

Gordley, and Michelle Parthum, each at $425 per hour; (iv) one unnamed paralegal at an

apparent hourly rate of $205.42 (based on fees incurred of $5,484.68 for 26.7 hours); and (v) one

unnamed non-legal personnel 1 at an apparent hourly rate of $141.35 (based on fees incurred of

$381.65 for 2.7 hours ). (ECF No. 242 at 2, 5).

        Specific to preparing the Application, Cleary lists seven timekeepers: (i) three partners:

Moore, Park, and Lawrence B. Friedman at $940 per hour; (ii) one knowledge management

attorney, Sheila Kane at $605 per hour; (iii) two associates, Jedrey and Parthum; and (iv) one

unnamed paralegal at an apparent hourly rate of $181.41 (based on fees incurred of $2,122.45

for 11.7 hours). (ECF No. 242 at 4–5).

        For all of the work listed in the Application, Cleary lists six paralegals billed at hourly rates

of $280, $275, $265, $230, and two at $210 each, and four non-legal personnel billed at hourly

rates of $260, $150, and two at $140 each. (ECF No. 242 at 5). The unnamed paralegal used in



1
  Cleary notes that non-legal personnel “include litigation technology specialists and assistant managing
clerks.” (ECF No. 242 at 2 n.2).

                                                   10
preparing the motion to strike and reply in support of the motion appears to be an aggregate of

Michelle Barras at $265 per hour, Benazir Rozan at $275 per hour, Shanaz Muztaza at $210 per

hour, and Roxenna Reyes-Seri at $280 per hour. (Compare ECF Nos. 242 at 5 with 242, Ex. A).

The non-legal personnel used in preparing the motion to strike and reply in support of the motion

appears to be an aggregate of Michael Ahn at $140 per hour, Aleksandr Abelev at $260 per hour,

and Alison Wrynn at $150 per hour. (Id.). The unnamed paralegal used in preparing the

Application appears to be an aggregate of Katie Shragge at $210 per hour and Samuel Racker at

$230 per hour. (Compare ECF Nos. 242 at 5 with 242, Ex. D). Because the specified fees provided

for the paralegals and non-legal personnel are an aggregate, the Court will use its calculated

hourly rates of $205.42, $141.35, and $181.41, respectively. See MSC Mediterranean Shipping

Co. Holding S.A., 2017 WL 1194372, at *3 (finding that, in its discretion, the court can adjust

hourly rates).

        Pursuant to the Second Circuit’s forum rule, the hourly rates set for the attorneys and

staff appear reasonable at a range of $725 to $940 for partners; $425 to $605 for non-partner

attorneys; and $141.35 to $205.42 for paralegals and non-legal personnel. See Tessemae’s LLC,

2019 WL 2635956, at *4 (collecting cases). Cleary did not provide information regarding the

attorneys’ experiences, but the Court has discretion to rely on its own familiarity with the case

and the parties’ expertise. See Kreisler, 2013 WL 3965247, at *3. Cleary is a well-regarded firm

known      for    its   expertise    in    commercial      litigation.       Cleary     Gottlieb,

https://www.clearygottlieb.com/practice-landing/litigation-and-arbitration (last visited Dec. 3,

2019). This case has a fifteen-year history, involving considerable motion practice, and involves




                                               11
complex issues regarding software and trade secrets. Accordingly, the Court finds that Cleary’s

hourly rates are reasonable.

              III.   Number of Hours

                        A.     Motion to strike and reply
        Specific to preparing the motion to strike and reply in support of the motion, Cleary

allocates an aggregate of 241.5 hours as follows: (i) 63.1 hours by partners Moore at $810 per

hour and Park at $725 per hour for fees incurred of $41,931.66; (ii) 1.4 hours by managing

attorney Conza at $605 per hour for fees incurred of $719.95; (iii) 147.6 hours by associates

Jedrey at $475 per hour, and Fung, McArdle, Gordley, and Parthum each at $425 per hour each

for fees incurred of $55,003.80; (iv) 26.7 hours by an unnamed paralegal at $205.42 per hour for

fees incurred of $5,484.68; (v) 2.7 hours by an unnamed non-legal personnel at $141.35 per hour

for fees incurred of $381.65; and (vi) expenses of $238.14.2 (ECF No. 242 at 2, 5). AAI argues

that Defendants’ 241.5 hours spent preparing their motion to strike and reply in support of the

motion are excessive. (ECF No. 246 at 5). AAI argues that the “charges listed are excessive,”

particularly charging $41,931.66 in partner time for preparing and filing the motion to strike and

reply brief, constituting “43.2 percent of the combined partner-associate charge of $96,935.46.”

(Id. at 4).

        Cleary’s eleven-page exhibit detailing each timekeeper’s tasks for the motion to strike and

reply in support of the motion is thorough. (ECF No. 242, Ex. A). All the time recorded preparing

the motion to strike and reply in support of the motion was between June 19, 2013, when




2
 Defendants note that the “referenced expenses were incurred in the duplication of documents.” (ECF
No. 242 at 3 n.3).

                                                 12
Magistrate Judge Pitman ordered the parties to finish briefing the motion, and August 9, 2013,

when Defendants filed their certificates of service for their motion and reply. (ECF Nos. 242, Ex.

A; 234; 235 at 7). The Court disagrees with AAI’s contention that the 241.5 hours spent over a

seven-week period (less than 35 hours per week) preparing the motion to strike and reply in

support of the motion are excessive. Again, this is a complex case with over fifteen years of

history. Considerable time was reasonably necessary to craft Defendants’ motion to strike and

reply to AAI’s formidable opposition. See Pichardo, 2015 WL 13784565, at *4. In addition,

although Defendants did incur $41,931.66 in partner fees, that amount only constitutes

63.1 hours, or 26.13%, of the total time spent preparing the motion and reply. The Court has

already found the partners’ rates reasonable, so the fees incurred at those rates are reasonable

because the work was relevant and not excessive, redundant, or otherwise unnecessary. Kirsch,

148 F.3d at 173. The Court also finds that it was reasonable for ten timekeepers to be involved

in preparing Defendants’ filings, given the complexities of this litigation. Tessemae’s LLC, 2019

WL 2635956, at *5.

       Defendants state that “certain items in the diary entries have been redacted on the basis

of attorney-client privilege and/or the work product doctrine” and offer to make unredacted

entries available for in camera review. (ECF No. 242 at 2 n.1). The Court does not find that

necessary because despite the redactions, the amount of time spent on each task is reasonable

given the complexity and length of the litigation, with one exception. See Pichardo, 2015 WL

13784565, at *4. First, Defendants charge 1.1 hours to associate Jedrey on August 6, 2013 but

redact the entire description. (ECF No. 242 Ex. A at 9). The Court cannot award undescribed fees.

The Court does not deem further in camera review of one entry totaling a $522.50 (Jedrey’s $475


                                               13
rate X 1.1 hours) deduction necessary in this already-protracted litigation. Therefore, the Court

deducts $522.50 from Cleary’s fees for preparing the motion to strike and reply in support of the

motion. In addition, while the Court has discretion to award associated expenses, the Court

declines to award $238.14 in expenses for duplicating documents. (See ECF No. 242 at 2). Cleary

does not specify the reason for the duplication so the Court cannot find it reasonable.

       Accordingly, for preparing and filing the motion to strike and reply in support of the

motion, Defendants are awarded $51,499.62.3 .

               B.      Preparing the Application
       Specific to preparing the Application, Cleary allocates an aggregate of 37 hours as follows:

(i) 0.2 hours by partners Moore at $810 per hour, Park at $725 per hour, and Friedman at $940

per hour for fees incurred of $159.80; (ii) 0.4 hours by knowledge management attorney Kane at

$605 per hour for fees incurred of $205.70; (iii) 24.7 hours by associates Jedrey at $475 per hour

and Parthum at $425 per hour for fees incurred of $9,054.63; and (iv) 11.7 hours by an unnamed

paralegal at $181.41 for fees incurred of $2,122.45. (ECF No. 242 at 4–5). AAI argues that these

hours are excessive. (ECF No. 246 at 5).

       Cleary’s three-page exhibit detailing the time spent preparing this Application is also

thorough. (ECF No. 242, Ex. D). The time spent preparing the Application was between

Magistrate Judge Pitman’s March 26, 2014 Order and April 15, 2014, when Cleary submitted its

Application. (Id.; ECF No. 235). Over half of the time (21.6 hours, or 58.38%) was recorded by

associate Parthum at an hourly rate of $425. (Id.). Only one partner, Friedman, recorded any




3
 $103,759.88, less $522.50 for the blank time entry and $238.14 for the document duplication expense,
equals $102,999.24, then divided by 2 equates to $51,499.62.

                                                 14
time, a total of 0.2 hours. (ECF No. 242, Ex. D at 1). The rest of the time was recorded by:

(i) associate Jedrey at an hourly rate of $475; (ii) knowledge management attorney, Kane, at an

hourly rate of $605 for 0.4 hours; and (iii) two paralegals at an aggregate hourly rate of $181.41.

(Id.). Given that the timekeepers preparing the Application compiled and distilled information

from twenty timekeepers, created four aggregate timesheets, and drafted arguments supporting

the Application, the Court finds that 37 hours spent over an 18-day period 4 is a reasonable

amount. The Court also finds that Cleary’s use of seven timekeepers to prepare this Application

is reasonable. Tessemae’s LLC, 2019 WL 2635956, at *5.

          Accordingly, for preparing the Application, Defendants are awarded $5,771.29, which is

half of the total of $11,542.58 incurred in preparing the Application.

                                             CONCLUSION

          For the foregoing reasons, Defendants’ Application is GRANTED in part and DENIED in

part. Defendants are awarded $57,270.91 in attorney’s fees pursuant to Rule 16(f)(2), which AAI

must pay by Monday, January 6, 2020. The Clerk of the Court is respectfully directed to close

ECF No. 242.



Dated:            New York, New York
                  December 5, 2019


                                                         _________________________
                                                         SARAH L. CAVE
                                                         United States Magistrate Judge




4
    There are only 15 business days between March 26, 2014 and April 15, 2014.

                                                    15
